The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:
	Claim 5 includes the limitation “an arithmetic mean roughness Ra that is greater than or equal to 4.5 and less than or equal to 8.0”. It is noted that these values lack units. As such, the metes and bounds of the claim cannot be determined. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no 
Regarding claim 6:
	Claim 6 includes the limitation “a maximum height Rz that is greater than or equal to 25.0 and less than or equal to 50.0”. It is noted that these values lack units. As such, the metes and bounds of the claim cannot be determined. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure because the claimed range encompasses all roughness values in existence depending upon the units selected.
Regarding claim 7:
	Claim 7 includes the limitation “an arithmetic mean roughness Ra that is greater than or equal to 1.0 and less than or equal to 2.5”. It is noted that these values lack units. As such, the metes and bounds of the claim cannot be determined. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure because the claimed range encompasses all roughness values in existence depending upon the units selected.
Regarding claim 8:
	Claim 8 includes the limitation “a maximum height Rz that is greater than or equal to 10.0 and less than or equal to 15.0”. It is noted that these values lack units. As such, the metes and bounds of the claim cannot be determined. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure because the claimed range encompasses all roughness values in existence depending upon the units selected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2006/0213617) in view of Wilson et al (US 2013/0284092) and Romero et al (US 2013/0164948).
Regarding claim 1:
	Fink teaches a structure for a substrate processing apparatus (upper electrode assembly, 42) to be situated opposite a support pedestal (substrate support, 14) for supporting a substrate [fig 1A, 2 & 0028, 0038], comprising: an electrode plate (face plate, 24) having a surface (bottom of 24) exposed to an inner space of a chamber (12) 
	Fink does not specifically teach the surface of the electrode plate having a first surface finish; and the surface of the annular member having a second surface finish, wherein the first surface finish is different from the second surface finish. 
	Wilson teaches the surface of an electrode plate (first side 202 of 108) having a first surface finish (first surface finish) [fig 2-3 & 0023-0024, 0028]; and the surface of an annular member (second side 204 of 114) having a second surface finish (second surface finish), wherein the first surface finish is different from the second surface finish (second surface finish that is different from the first surface finish) [fig 2-3 & 0023-0024, 0028].
	Fink and Wilson are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrode plate and the annular member of Fink to have a first surface finish and to have a second surface finish different from the first surface finish, respectively, as in Wilson, to allow for the control of the substrate temperature, and in turn film uniformity, by controlling the amount of heat reflected toward the surface of the substrate from the surface of the electrode plate and surface of the annular member [Wilson – 0028].
	Fink modified by Wilson does not specifically disclose the surface finish being a roughness.

Modified Fink and Romero are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second surface finishes of modified Fink to be roughness, as in Romero, because such is a suitable surface finish controlling the amount of heat reflected toward the surface of the substrate [Romero – 0044, 0047].
Regarding claim 2:
	Modified Fink teaches the first roughness is greater than the second roughness (first surface finish that is different from the second surface finish [Wilson - fig 2-3 & 0023-0024, 0028], wherein the surface treatment may be roughened [Romero - 0043-0045, 0047]). 
It is noted that “greater than” is rendered obvious and encompassed by the different surface finishes of the prior art because “different” may only be (i) greater than, or (ii) less than.
Regarding claims 5 and 7:
	It is noted that the limitations “wherein the first roughness is defined by an arithmetic mean roughness Ra” and “wherein the second roughness is defined by an arithmetic mean roughness Ra” do not impart any additional structure because such is an inherent feature of roughness.
Regarding claims 6 and 8:
	It is noted that the limitations “wherein the first roughness is defined by a maximum height Rz” and “wherein the second roughness is defined by a maximum 
Regarding claims 9-10:
	Fink teaches the electrode plate (face plate, 24) and the annular member (shield ring, 65) are made of a compound containing silicon (process-compatible material, wherein quartz is disclosed as a process compatible material) [fig 2 & 0030, 0039]; and the electrode plate (face plate, 24) and the annular member (shield ring, 65) are made of quartz (process-compatible material, wherein quartz is disclosed as a process compatible material) [fig 2 & 0030, 0039]. 
Regarding claim 11:
Fink teaches a substrate processing apparatus (processing system, 40) [fig 2 & 0033].
Furthermore, Fink modified by Wilson and Romero teach the structure of claim 1 (see rejection of claim 1 above).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2006/0213617) in view of Wilson et al (US 2013/0284092) and Romero et al (US 2013/0164948) as applied to claims 1-2 and 5-11 above, and further in view of Dhindsa et al (US 6,824,627).
The limitations of claims 1-2 and 5-11 have been set forth above.
Regarding claims 3-4:
	Modified Fink teaches the surface of the electrode plate (face plate, 24) exposed to the inner space includes a first portion (inner circumferential portion of 24) and a second portion (outer circumferential portion of 24) [Fink - fig 2 & 0030, 0038], and 
	Modified Fink does not specifically disclose the first portion being a flat face and the second portion being a tapered face; and wherein the electrode plate is divided into a first electrode plate having the flat face exposed to the inner space and a second electrode plate having the tapered face exposed to the inner space, the second electrode plate being situated around the first electrode plate. 
	Dhindsa teaches a first portion (20) being a flat face (see fig 2A) and a second portion (21) being a tapered face (see fig 2A) [fig 2A & col 6, lines 3-14 and col 8, lines 3-23]; and wherein the electrode plate (20/21) is divided into a first electrode plate (20) having the flat face (substantially planar) exposed to the inner space and a second electrode plate (21) having the tapered face (step) exposed to the inner space, the second electrode plate being situated around the first electrode plate (21 extends at least partially around the central portion of the electrode) [fig 2A & col 3, lines 13-24, col 6, lines 3-14, and col 8, lines 3-23].
Modified Fink and Dhindsa are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al (US 2002/0042192) teaches an electrode plate having a first roughness [fig 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718